Citation Nr: 1200840	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to an effective date prior to January 11, 2008, for the grant of service connection for polyneuropathy of both lower extremities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A February 2007 rating decision denied service connection for degenerative disc disease of the cervical spine.  A June 2008 rating decision, inter alia, granted service connection for polyneuropathy of both lower extremities with an effective date of January 11, 2008.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's degenerative disc disease of the cervical spine and his service-connected low back disability.

2.  By rating decision dated June 2008, the RO granted service connection for polyneuropathy of both lower extremities with an effective date of January 11, 2008, the date of receipt of the Veteran's original claim for service connection for that disability.

3.  The record contains no evidence prior to January 11, 2008 that may be reasonably construed as a pending claim for service connection for polyneuropathy of both lower extremities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for degenerative disc disease of the cervical spine is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).

2.  The criteria for an effective date earlier than January 11, 2008, for the award of service connection for polyneuropathy of both lower extremities have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Veteran's claim for service connection for degenerative disc disease of the cervical spine has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The following VCAA discussion, therefore, applies only to the Veteran's claim for an earlier effective date for service connection for polyneuropathy of both lower extremities.

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  VA must also notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits. The veteran must also be notified of the specific evidence he is to provide and what evidence VA will attempt to obtain. VA additionally has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This duty includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  See 38 U.S.C.A. § 5103A (West 2002).

In the current appeal there is no issue under 38 U.S.C.A. § 5101 as to providing an appropriate application form or completeness of the application.  Once service connection is granted, the claim is substantiated and further notice as to the effective date and rating element is not required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, as entitlement to service connection for polyneuropathy of both lower extremities has been granted and the Veteran is seeking an earlier effective date for the award of this disability, further notice regarding the effective date is not required.  Id; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In an April 2008 letter, the Veteran was informed of the evidence necessary to establish service connection for his claimed polyneuropathy of both lower extremities.  At that time, he was also informed of the evidence that he should provide and the evidence that VA would obtain on his behalf.  The Veteran was further informed of the method in which VA assigns disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify under the VCAA.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim. There is no reasonable possibility that further assistance would aid in substantiating the claim. The pertinent evidence of record includes statements from the Veteran, service treatment records, and VA and private treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has retained the services of a representative. The Veteran declined the opportunity to present testimony at a personal hearing.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran claims that he is entitled to service connection for degenerative disc disease of the cervical spine on a secondary basis due to his service-connected low back disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, a VA examiner diagnosed the Veteran with degenerative changes of the cervical spine in November 2006, and the medical evidence of record otherwise contains evidence of this condition.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is service-connected for L4-L5 spondylolisthesis with spinal stenosis, status post-surgical repair.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of nexus, the Veteran received a VA examination in November 2006.  The examiner stated that it was at least as likely as not that at least a portion of the Veteran's cervical problem was exacerbated and hence related to the Veteran's service-connected back disability.  The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected disabilities and the degenerative disc disease of the cervical spine, is satisfied.

The Board concludes that service connection for degenerative disc disease of the cervical spine is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran contends that an effective date prior to January 11, 2008 for the grant of service connection for polyneuropathy of both lower extremities is warranted.  

Generally the effective date for an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R.                             § 3.400(b)(2) (2011).

The words "application" and "claim" mean "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  VA may construe any communication or action demonstrating an intent to apply for an identified benefit as an informal claim.  See 38 C.F.R. § 3.155(a) (2011).

In this regard, the law is clear that VA may not pay a benefit before a claim is made. See 38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (stating that "[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.")  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record reflects that the Veteran has been in receipt of compensation for a service connected lumbar spine disability since September 1994.  In an August 2006 rating decision, the RO awarded a temporary total disability rating effective February 21, 2006, followed by a 20 percent disability evaluation effective from June 1, 2006.  The Veteran was notified of this decision by letter dated September 1, 2006.  The evidence does not show that he filed a notice of disagreement with the disability evaluation assigned for his service-connected back disability.  

Thereafter, on January 18, 2008, the RO received a statement from the Veteran wherein he wrote, "I also wish to submit a claim for increase of my back condition as the presurgery symptoms, lower back pain, leg pain, and numbness of the legs, has now returned."  The Veteran was subsequently afforded a May 2008 VA neurological examination.  The examiner opined that the Veteran had mild polyneuropathy of the lower extremities that was due to the Veteran's service connected low back disability. 

In light of the May 2008 VA examination, the RO issued a rating decision in June 2008 that granted service connection for polyneuropathy of the lower extremities effective January 11, 2008, the date of receipt of the Veteran's claim for increased compensation.  In his August 2009 substantive appeal, the Veteran stated that symptoms associated with his lower extremity polyneuropathy were of record prior to January 11, 2008, and that he did not file a claim for such condition because he did not realize that such condition could be considered an additional service connected disability.  

The Board finds that there is no basis for assignment of an effective date for an award of benefits prior to January 11, 2008.  Following the assignment of the 20 percent disability evaluation in the August 2006 rating decision, the record is completely negative for any communication or action prior to January 11, 2008 indicating an intent to apply for either a higher disability evaluation for the Veteran's service-connected low back disability or service connection for polyneuropathy of the lower extremities from the Veteran or his representative that identifies that benefit as the one sought.  Inasmuch as no claim for service connection for polyneuropathy of the lower extremities was received prior to January 11, 2008, the effective date can be no earlier than the date of the claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400 (2011).  In this regard, the Board notes that, while VA has a duty to assist a veteran in developing facts pertinent to a claim, the veteran bears the responsibility for coming forth with the submission of a claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The Board finds that the facts of this case clearly demonstrate that the VA was not put on notice that service connection for polyneuropathy of the lower extremities was sought at any time prior to January 11, 2008.

The Board acknowledges that treatment records dated prior to January 11, 2008 document treatment for polyneuropathy of the lower extremities.  As noted above, however, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Brannon, supra.  Indeed, there is nothing in the medical or other evidence of record prior to January 11, 2008 that may be reasonably construed as a claim on the part of the Veteran, or that reflects his intent to apply, for service connection for polyneuropathy of the lower extremities.  Likewise, there is nothing in the evidence of record between the August 2006 rating decision addressing the evaluation for the Veteran's low back disability and the January 11, 2008, that could be construed as a claim for a higher evaluation for manifestations of the Veteran's low back disability.  

The law is clear that no benefit may be paid before a claim is made. 38 U.S.C.A.      § 5101 (West 2002).  Therefore, since the Veteran's service connection claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim for service connection for polyneuropathy of the lower extremities prior to January 11, 2008, the claim is denied.


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.

Entitlement to an effective date prior to January 11, 2008, for the grant of service connection for polyneuropathy of both lower extremities is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


